 1 Joel E. Tasca
   Nevada Bar No. 14124
 2 Stacy H. Rubin
   Nevada Bar No. 9298
 3 1980 Festival Plaza Drive, Suite 900
   Las Vegas, Nevada 89135
 4 Telephone: (702) 471-7000
   Facsimile: (702) 471-7070
 5 E-mail: tasca@ballardspahr.com
   E-mail: rubins@ballardspahr.com
 6 Attorneys for Defendant Meritor, Inc.

 7

 8                             UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10 M. PAUL WEINSTEIN,                               Case No.: 2:16-cv-01076-JAD-VCF
11                         Plaintiff,
                                          STIPULATION AND ORDER TO
12            v.                          EXTEND TIME FOR DEFENDANT
                                          TO FILE RESPONSE TO
13 MERITOR, INC., an Indiana Corporation; PLAINTIFF’S MOTION TO COMPEL
   DOES I through X,                      PRODUCTION OF DOCUMENTS
14                                        AND PRODUCE A PERSON MOST
                     Defendant.           KNOWLEDGEABLE FOR
15                                        DEPOSITION
16                                                  (First Request)
17            Plaintiff M. Paul Weinstein, appearing pro se, and Defendant Meritor, Inc.

18 (“Meritor”), by and through its counsel of record, have agreed to the following:

19            On July 2, 2019, Plaintiff served Meritor with his Motion to Compel

20 Production of Documents and Produce a Person Most Knowledgeable for Deposition.

21 Under the Local Rules, Meritor’s Response to Plaintiff’s Motion to Compel is due July

22 16, 2019.

23            Both Plaintiff and Meritor hereby request that this Court extend the date for

24 Meritor to file its response to Plaintiff’s Motion to Compel Production of Documents

25 and Produce a Person Most Knowledgeable for Deposition up to and including July

26 30, 2019.

27            This agreement is made in good faith, is not interposed for delay, and is not

28 filed for an improper purpose. Both Plaintiff and Meritor are working to resolve the


     DMWEST #38056559 v1                        1
 1 issues raised in the Motion, which may obviate the need for the Court to decide the

 2 Motion.

 3 Dated: July 16, 2019.

 4 BALLARD SPAHR LLP

 5 By: /s/ Joel E. Tasca                          By: /s/ M. Paul Weinstein
       Nevada Bar No. 1209                            M. Paul Weinstein
 6     Joel E. Tasca                                  1482 Fieldbrook Street
       Nevada Bar No. 14124                           Henderson, Nevada 89052
 7     Stacy H. Rubin                                 (925) 890-5714
       Nevada Bar No. 9298
 8     1980 Festival Plaza Dr., Suite 900         In Propria Persona
       Las Vegas, Nevada 89135
 9
   Attorneys for Defendant Meritor, Inc.
10

11                                          ORDER
12            IT IS SO ORDERED.
                                            __________________________________________
13                                          UNITED STATES MAGISTRATE JUDGE
14                                                  7-17-2019
                                            DATED: ___________________________
15

16

17

18

19
20

21

22

23

24

25

26

27

28


     DMWEST #38056559 v1                      2
